60 F.3d 536w
95 Daily Journal D.A.R. 8672
NATIONAL AMERICAN INSURANCE COMPANY OF CALIFORNIA, Plaintiff-Appellee,v.CERTAIN UNDERWRITERS AT LLOYD'S LONDON, subscribing to thereinsurance agreements represented by certificatesnumber LC 58392 and LC 103204, Defendant,andSmith and Companies, Defendant-Appellant.
No. 94-55047.
United States Court of Appeals,Ninth Circuit.
Submitted May 3, 1995*.Decided June 30, 1995.As Amended on Denial of Rehearing and Suggestion forRehearing En Banc Aug. 24, 1995.**
NOTE: THE COURT HAS WITHDRAWN THIS OPINION